Title: To Alexander Hamilton from Staats Morris, 18 June 1799
From: Morris, Staats
To: Hamilton, Alexander


          
            Sir
            Fort McHenry June 18th 1799
          
          Two men having this day surrendered themselves to me as deserters from Fort Pinckney in South Carolina, and there being a sufficient number of Officers at this post, and in its vicinity to constitute a Genl. Court Martial for their trial, I have to request your order for the purpose, or, that you would be pleased to grant them your pardon—
          They are young men respectably connected in this State, and ignorant of military duty.
          With great respect I have the honor to be Sir Your Obedt. Servt
          
            Staats Morris
            Capt. Commdg
          
          Majr. Genl. Hamilton
        